Title: To James Madison from George W. Erving, 22 June 1808
From: Erving, George W.
To: Madison, James



No. 46Triplicate
Sir
Madrid June 22. 1808

My last dispatch dated May 27 was forwarded by post to Mr. Young at Algeciras; owing only (as I hope,) to the present disturbed state of the country & the consequent stoppage of all the couriers from Andalusia, I have not heard from him since he left Madrid on the 25th. Ulto., but lest unfortunately he may have met with any accident or detention, I lately transmitted a duplicate of said dispatch as well as of No. 44 with which he was particularly charged, by a gentleman, who intended to embark for the United States at St. Sebastians: That gentleman was arrested by a body of insurgents in old Castile, all his papers were taken from him, he was imprisoned at Valladolid, & destined to be Executed as a French spy, when he was fortunately releived on the capture of that city by the French troops, on the 12th instant; he continued there four days afterwards, endeavouring to recover his papers, in which object he was assisted by the French general Merle; but has finally returned without them: therefore triplicates of the two dispatches referred to are herewith transmitted.
When I had last the honor to write to you, the full effect to be produced in the provinces by the transfer of the throne from Charles the 4th. & his family to the Emperor of France, coud not be ascertained: Tho’ there were some appearances of discontent sufficiently alarming, the Grand duke directly flattered himself that the change of dynasty woud generally be received without violent opposition: This however has not been the case; on the contrary an almost universal insurrection has taken place; & even in the Castiles where the French force is most imposing, the opposition to the new state of things is not less determined, than in the more remote & defensible provinces.  It has become necessary for the French to act with the utmost titude & vigor, not merely to effect the principal object, but to secure themselves from entire ruin.  In fine, a war of a very obstinate & destructive character has commenced, & unhappily it is deemed Expedient in some places to add to the other means of conquest, the terrors of military executions, of villages, & towns wholly or partially delivered up to burning & saccage; such however is the Spanish character such the enthusiastick rage, the blind furor of the moment, that these measures far from producing the expected submission, seem only to encrease irritation & to remove to a farther distance the hopes of tranquillity; thus when they have been executed, the country is in a great degree abandoned by its cultivators & inhabitants; they are driven to join the forces collected in places less advantageous to the operations of regular troops; from whence when they are in sufficient numbers & have attained a requisite organization, they may act upon the French armies, necessarily separated into divisions, with some probabilities of success.  Opposition is very much favored by the mountainous nature of the most important provinces; the habits too of the great mass of peasantry; their half Numidian mode of living, without attachment to the soil, & with but little even to their habitations, renders the bringing them under subjection a work of extreme difficulty.  The miseries which must be produced by such a warfare it is to be feared will be very much augmented by a scarcity of provisions, not only resulting from the unavoidable devastation caused by the movement of troops over the country but by the abandonement of the harvest (which is Every where most abundant) precisely at the moment when it shoud be reaped.
The actual situation of the country has deprived us for some time past of regular & correct information; the ordinary couriers have failed for many days together from the greater part of the provinces, & such accounts as we have from time to time received have been very contradictory; the Spanish reports by an excess of confidence & credulity being always made the most favorable possible to themselves; & the dispatches received by the grand-duke, as far as they are made publick being of another character; more lately Enough is known to shew that the french have been in many points Entirely successful, & that generally the insurgents have not been able to make head against the regular troops: Nevertheless it is impossible to pursue methodically, & particularly with Respect to dates, a relation of the Events which have taken place.
The insurrection took its most determined & organized form first at Zaragosa, the capital of Aragon, which kingdom from its Extent, its mountainous nature & the hardy warlike character of its inhabitants, has always been considered as particularly strong: There the constituted authorities were deposed by the people, & one Palafox a grandee of a very antient family, but a young man of no remarkable talents was appointed Captain-general.  It is said that he has about him some men of capacity; he has published some proclamations relative to the transactions at Bayonne, & some regulations respecting the organization of his force, couched in a very bold & confident language on the first point, & sufficiently judicious on the other.  We understand that the Emperor dispatched from Bayonne certain Spaniards of distinction, with a view to tranquillize the Aragonese amongst whom were the celebrated Count Cabarus, & Fuentes a grandee who has resided for many years in France; that these were arrested before their arrival at Zaragosa, & Cabarus & Fuentes sent thither prisoners; the latter of whom, having been suspected of assisting the Emperor in his views, & being charged in particular with having intercepted a Courier dispatched by the Infant Don Carlos to his brother Ferdinand then here, recommending that he woud not leave his dominions; has been publickly Executed by order of Palafox.  However this may be the Emperor has ordered three divisions of his troops to march upon Zaragosa amongst which are 9000 thousand polish lancemen: On the 8th. a battle took place at Tudela in Navarre in which the insurgents were routed, by General Lefevre.  On the 9. 10. & 11th. he passed the Ebro & on the 13 encountered the insurgents of Zaragosa under the command of Palafox.  These were also put to flight, & on the 13 at Night the French army took its position at Gallur, since when nothing has been received from that quarter.
Palafox has summoned the Cortes & invited the other provinces to send deputies for the purpose principally of chusing a "Lugarteniente" to administer the government of Spain in the name of Ferdinand, for whose life & that of Don Carlos & of Dn. Antonio he has boldly declared that he makes the Emperor, every branch of his family, & all his generals responsible!  Whether that assembly has yet met, or not we do not know.
At Badajos in Estremadura a strong place on the frontier of Portugal, the Captain-general Truxillo being disposed to conform to the instructions of the "Junta de gobierno" here is beleived to have been executed by the people; they have appointed another cheif, who has also published his proclamations similar to those of Zaragosa.
A division of the French troops in Portugal has been ordered to March against Badajos; some time since the city was said to have been taken by storm, but that account has been found to be premature; lately no intelligence to be depended on has been recd. from any part of Portugal, but there are many rumours afloat & all of them Extremely unfavorable to the French cause.
Barcelona & the country about it being occupied by nearly 80.000 French troops, the kingdom of Catalunia is supposed to be the most tranquil of all the southern provinces; but nothing can be said respecting it with certainty, for we are for some time past without any advice whatever from thence.
Navarre by the battle of Tudela before mentioned is supposed to be brought under subjection.
In upper & lower Andalusia, Murcia & Grenada the insurrection is general, & there it has assumed the most formidable shape on account of the greater number of regular troops in that quarter (say 35.000) the risques to which an invading force is exposed in passing the Sierra Morena, & finally by the encouragement & assistance which the insurgents derive from the English who are off Cadiz with a very large fleet & an army said to be 24.000 men: The English have been more than usually alert on this occasion.  They have already transported the garrisons of Majorca & Minorca to the continent & have supplied abundance of arms & ammunition: Their principal Object is to get Cadiz, & consequently the fleets French & Spanish which are there, put under their protection; but the good Spaniards here do not think their countrymen will be so wholly blinded by their gratitude as to commit so gross an Error; in the mean time all the ports of that quarter are opened to them, a sort of treaty having been concluded: The Captain general Solano, lately returned to the government of Cadiz from the command of the troops in Portugal, having been in the interests of the new administration here, fell of course into disgrace with the people, & it is said has finally been Executed.
General Dupont with about 20.000 men was sent some time past to Andalusia; & Marshall Moncey with about 12.000 men to take post at Cuenca on the borders of Valencia.  Moncey has arrived at his destination & there remains inactive; orders have been lately sent directing him to advance, but as yet no courier has been able to reach him.  These are arrested in the mountains where there are strong parties of "contrabandistas" a very desperate & numerous body under the command of their cheif "Cheviers".
General Dupont has been obliged to fight the insurgents several times, but has penetrated as far as Corduva; the French account says that he has killed from 8 to 10.000 of the enemy, taken all their artillery & was about to enter Corduva on the 7th.  The Spanish on the contrary state that he has been completely defeated, driven from Corduva, & finally that his whole army is cut to pieces: however this may be strong reinforcements (from 4 to 6000 men) have been lately sent to him from hence, & it is most probable that he has taken a good position to wait their arrival.
In Biscay the movement of the people have been partial; But at St. Ander they have organized an army of 12.000 men, headed by the bishop of that diocese, a man almost adored by those of his district, long known for the vigor & resolution of his character & marked by his bold & determined opposition to the last government in all their measures of encroachment on the church property, which he carried so far as to Excommunicate the late minister of Hacienda for publishing & attempting to give effect to a royal Cedula.  Six thousand French troops have been sent against St. Ander & the bishop has marched out with his whole force to meet them; the result we are not yet acquainted with.
Gallicia & Asturias seem to have declared themselves independant; they have organized a government which is said to have made a truce for 8 months with & opened their ports to the English: it is certain, that it has drawn out by a severe Requisition decreeing pain of death to the refractory all the men of their country capable of bearing arms & between the ages of 18 & 40.
In Old Castile the head quarters of the insurgents was at Valladolid; how they disposed of the French force which was there does not appear: their captain-general "Questa" who is considered to be one of the best generals in Spain, put himself at their head & took an oath of fidelity to the people; he has proclaimed Ferdindand, and issued other declarations which do not fall short in boldness of those published at Zaragosa.  Two columns were sent by the Emperor against Valladolid.  These were commanded by generals Lasalle, & Merle: Questa had taken a good military position at Cabezon about two leagues north of the city, having about 1000 regular troops & 9000 men perfectly disciplined; there the division of Merle consisting of 7000 men met him: Questas plan of attack was overruled, by a turbulent but popular man, a butcher of Valladolid.  He was thus obliged to descend from the height which he occupied, & receive the attack of the French on the plain; he was consequently put to flight at the first onset & withdrew with no great loss to a position s Seco where he has since been joined by reinforcements from Galicia: the French pursued their route to Valladolid & entered it on the  the 12th.  The bishop & Magistrates on their knees demanded grace for the city & it was spared, the pillage &c being al & that unauthorized by the French command.
At Segovia which is only about  from hence the people having put themselves in motion & assisted by a party from Valladolid under the command of General Cevallos (son of the minister of that name) having possession of all the Cannon in the fort there, 3000 French under general Frere were sent against them from hence; it appears that the French obtained a very easy victory; after a few discharges they possessed themselves of the artillery, & Cevallos having abandoned the city they entered it without opposition on the 6th. Inst.  Cevallos returned to Valladolid on the 10th. & immediately on his arrival was literally torn to pieces by the people.
The various draughts from the armies here which these operations have made necessary, have reduced the garrison of Madrid to a number which may be apprehended insufficient to secure the publick tranquillity, shoud the insurgents succeeding in any quarter advance into New Castile.  It is impossible to ascertain what is its amount; but I cannot beleive it to be greater than 10.000 effective; there is an extraordinary number of sick in the hospitals.  This is augmenting as the heat of the season is increasing: It has therefore been thought necessary to fortify in some degree the "Retiro" an old palace standing upon an Eminence on the borders of the city; the work is almost completed & very large stores of provisions & ammunitions &c, have been laid in.  The Retiro is capable of containing 20.000 men; but not of regular fortification it being commanded by the higher grounds of its gardens which are too Extensive to be included in the lines; Against any considerable force it can only therefore serve as a temporary lodgement, or as a position from whence to menace a bombardment of the town, & thus obtain a favorable capitulation: Tho the measure of fortifying it is doubtless very prudent, yet certainly present appearances do not justify a supposition that the French troops will ever be in the necessity of retiring thither.  The Emperor it appears has ordered additional armies into Spain, but except the divisions in Navarre, Arragon, & Old Castile before mentioned, I cannot learn that any have entered; & with these only, there certainly does not seem to be a sufficient force.  Of the Spanish troops none remain under the command of the government, except the officers & a very few men of the regiments which were here: The whole mass, & even the guards du corps have deserted; most of them have carried off their arms & accoutrements.
The grand duke continues to be very unwell; since the date of my last he has not received any visits; he has quitted the palace & retired to a small house about a league from Madrid; where he seems disposed to relieve himself from the cares of business.
General Savary aid du camp of the Emperor has lately arrived here, & principally directs the military department; in the civil there is scarcely any thing to do; the financial is entirely at a stand; the public treasury is litterally without a cent.  It is beleived that immediately on the arrival of the new King, which is daily expected, the grand duke will return to France; he cannot carry with him very favorable impressions, for his situation has been in all particulars Extremely disagreeable, & such as was very little calculated on when he arrived, but he will carry with him the good wishes of a great majority of the sensible & respectable people of Madrid; who admire his talents, his moderation, & the affability & frankness of his manners.
The arrangement with respect to the Kingdom of Naples has been lately altered; Louis king of Holland, whose subjects begin to be attached to him, preferring to remain where he is, therefore Either Jerome or the Grand duke will be king of Naples, but it is generally beleived, the latter.
With my last dispatch I had the honor to transmit to you copy of a note dated May 23d. from Dn. Fran: Gil acting secretary of state, communicating the grand dukes order to the Marine tribunals, for the release of all Amn. Vessels detained in the ports of Spain, on account of their having been visited by the English; soon afterwards a paragraph having found its way into the French papers intimating the probability of a rupture between the United States & France, to destroy the effect which such a belief was calculated to produce here the order in question was published in the Madrid gazette.  I found nevertheless by advices from some of the northern ports (the communication with the Southern being interrupted) that the tribunals were disposed to demur on its Execution; on the pretence that it was doubtful whether the order was intended to be applied to Cargoes as well as to Vessels.  On the 7th. Instant I therefore addressed the note copy of which (No. 6) is herewith transmitted to the present acting secretary of state; I have not received an answer, but this neglect of the subject is to be attributed only to the disorders in the provinces which have been since that time gradually augmenting.
The other papers enclosed are
No. 1.  The Emperors decree respecting an assembly of Spanish Notables at Bayonne & his address to the Spanish nation: dated May 25th.
No. 2.  The intercession of the "Junta de Gobierno" with the grand-duke, deprecating the resort to the military rigors which he proposed to Exercise for suppressing the insurrections, & undertaking to tranquillize the people by persuasion; with their address to the Spanish nation, June 3d.
No. 3.  The Emperors decree, Bayonne June 6th. appointing Joseph Napoleon, King of Spain.
This was communicated in a note from the department of State (also No. 3)
No. 4.  The reply
No. 5  Gazette June 12. giving an account of the reception of King Joseph at Bayonne: & containing an address to him from the various Spanish representations there
No. 8.  An humble remonstrance made to the Emperor some time since, by the council of Castile; it is without date, but is authentick.
No. 9  Gazette June 14th. containing Joseph Napoleon’s acceptance of the Crown & his address to the Spanish nation, by means of the notables at Bayonne.  With the most perfect Respect and Consideration I have the honor to be Sir Your very obt. St.

George W Erving


Postscript.  June 27th.
I add to the inclosures herein before enumerated, copy (No. 10.) of a declaration of war against France, published at Seville by the provisional Government of Andalusia; the authenticity of this piece is not doubted; by a note subjoined to it, it appears that an action has taken place between the French & Spanish fleets in the harbor of Cadiz, the result of which is not certainly known here; but the Spaniards affirm that the French have been obliged to submit.
The Government is still without any intelligence enabling it to contradict the report which has so long prevailed, & which therefore daily gains ground, respecting the fate of Genl. Dupont: Intelligence has been received that Moncey had advanced to within 15. leagues of the city of Valencia; thus he will not be able to support the remains (if any,) of Duponts army, & it being now certain that Valencia is in a state of insurrection, his situation must become very critical; indeed the Spaniards already assert that his army has been defeated, & himself made prisoner.
Letters which I have seen from Navarre, giving an account of the battle at Tudela, state the Spanish force to have been merely the inhabitants of Tudela & its environs; not more than from 500. to 1000. men; they fought obstinately, in consequence of which Tudela was delivered up to pillage: A party from Aragon destined to support the Navarrais, arrived after Tudela had been taken, & therefore again retired: the letters do not mention the further action which the French bulletin notified; but there is certainly a Zaragosa gazette in Madrid, (either genuine or fabricated,) which gives a circumstancial account of the subsequent entire defeat of the French: from all I can learn, am compelled to believe that in effect they have been very much worsted in that quarter, if not entirely destroyed.
From Santander we learn by a French rapport, that Genl. Merle with the divison which had previously taken Valladolid, marched back to support Genl. Ducos, who did not find himself sufficiently strong to force his way.  The two divisions had dispersed several seperate parties of the insurgents, but had not effected a junction; they intended to enter St. Ander on the 22nd.
Under the date of 20th. Inst. at Bayonne, we learn that the project of a constitution formed by the Emperor, was that day presented for consideration to the assembly of notables.  On the same day King Joseph issued a declaration that he would not establish any requisition in Spain, or even resort to the "quintas", but in case of extreme necessity: he also issued a decree abolishing the tax of 4. maravedis on the quartetto of wine, & of three & a third per hundred on productions not subject to tithes: These conciliatory measures do not however produce the least effect.  The new king is expected to arrive on the 3rd. or 4th. of the ensuing month at farthest, & all the necessary dispositions for his travelling & reception here, are made; nevertheless the disturbances in Old Castile have not been checked by the capture of Valladolid; on the contrary seem rather to be making head, & according to present appearances, it may be prudent for his Majesty to defer his departure from Bayonne.
The Grand Duke still continues very unwell, & always on the point of departure; his determination in this regard has been several times altered, from what causes, is not known: his disorder is in a great measure nervous, & he is said to express himself in terms of resentment against certain persons about him, & against those who have advised him generally.
I think it possible that his Highness may have been led by the conduct & opinions of Cavallero & other Spaniards who have devoted themselves to his service, to believe that the intentions of the Emperor might be carried into effect with more facility than in fact it appears that they can be; that he may have shaped his own conduct accordingly, & given correspondent counsel to the Emperor.  With most perfect Respect & Consideration I have the honor to be Sir Your very ob St.

George W Erving


